Citation Nr: 1524057	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 8, 2010, for the award of service connection for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to an effective date earlier than February 14, 2011, for the award of a total (100 percent) rating for PTSD with depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Philadelphia, Pennsylvania.  In November 2014, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a March 2004 rating decision that denied service connection for PTSD and depression, and new and material evidence was not received within the appeal period of this decision.

2.  Since the March 2004 denial of service connection, the record shows that the Veteran next communicated in writing his desire to file a claim for service connection for PTSD with depression on March 8, 2010.

3.  In September 2010, the RO granted service connection for PTSD with depression, effective March 8, 2010.

4.  For the period on appeal prior to February 14, 2011, the Veteran's psychiatric symptoms resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  An effective date earlier than March 8, 2010, for the grant of service connection for PTSD with depression is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2014).

2.  The criteria for an effective date of March 8, 2010, for the award of a 100 percent disability rating for PTSD with depression are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400, 4.130 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board denies the Veteran's claim of entitlement to an earlier effective date for the grant of service connection for PTSD with depression, but grants his claim of entitlement to an earlier effective date for the award of a total rating.  

The resolution of the claim for an earlier effective date for the grant of service connection is based upon the application of the law to undisputed facts.  Consequently, no discussion of VA's duties to notify and assist is necessary in this regard.  See Mason v. Principi, 16 Vet. App. 129 (2002).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ in November 2014, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the Board hearing, the VLJ stated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

II.  General Principles of Claims for Earlier Effective Dates

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.

Additionally, 38 U.S.C. § 5101(a) provides that "A specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court of Appeals for Veterans Claims (Court) remarked that 38 U.S.C.A. § 5110 and 38 U.S.C.A. § 5101 clearly establish that an application must be filed.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2014).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A.  Effective Date Earlier than March 8, 2010, for the Grant of Service Connection for PTSD with Depression

In March 2004, the RO issued a rating decision in which it denied the Veteran's claims for service connection for PTSD and depression secondary to hepatitis C.  As the Veteran did not express disagreement with this determination nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the March 2004 determination, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2014).

The Veteran next submitted a claim for service connection on March 8, 2010, and in a September 2010 rating decision, the RO granted service connection for PTSD with depression and assigned a 50 percent rating, effective March 8, 2010.

During the Veteran's November 2014 Board hearing, he testified that he commenced psychiatric treatment for PTSD in 1998 and was informed that he could be compensated for that disability.  Accordingly, he submitted a claim for benefits in 2003, which was denied in March 2004.  The Veteran asserts that although he did not report his in-service PTSD stressor-a lightning strike-to VA when he filed his original claim, he reported his stressor to VA clinicians and social workers and that these reports are documented in treatment records that date back to 1998.  Overall, the Veteran contends that the evidence of record in 2003 was sufficient to support a grant of service connection at that time.

The Board notes that an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  38 C.F.R. § 3.400(q); see Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  For the Veteran to be awarded an effective date based on an earlier claim that became final and binding, he has to collaterally attack the prior decision and show there was clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

Here, the Veteran did not point out any request earlier than March 8, 2010, for service connection for a psychiatric disability subsequent to the previous claim that was denied in March 2004.

Thus, the Board finds that the correct date for the grant of service connection for his PTSD with depression is March 8, 2010, the date the Veteran's application to reopen his claim was first received by VA following the RO's final March 2004 denial.  The preponderance of the evidence is against this earlier effective date claim; and there is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Effective Date Earlier than February 14, 2011, for the Grant of a Total Rating for PTSD with Depression

As acknowledged previously, the RO granted service connection for PTSD with depression and assigned a 50 percent rating, effective March 8, 2010.  In February 2011, the Veteran filed a claim for an increased rating.  In a rating decision dated December 2011, the RO assigned a rating of 100 percent, effective February 14, 2011, based on a VA examiner's finding indicating total occupational and social impairment during a July 2011 examination.

Generally, an effective date for increased disability compensation shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  It shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) .  The increase in disability "must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); see also Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) ("it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date.").  In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, and an effective date must be assigned based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36 (2000); VAOPGCPREC 12-98. 

Accordingly, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum, 24 Vet. App. at 145; see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

The rating schedule for evaluating mental disorders prescribes a 100 percent rating when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2014).

Here, the evidence makes it reasonable to conclude that entitlement to disability compensation at the 100 percent level for PTSD with depression existed on March 8, 2010.  A February 2011 Social Security Administration (SSA) decision references treatment records from July 2009 to December 2010 that document psychiatric symptoms of the same severity as those that were documented in the July 2011 VA examination that the RO used to support the grant of a 100 percent rating.  The Board finds this evidence and the SSA's finding of disability since February 2009 highly probative with regard to whether a rating of 100 percent rating should be granted for the period on appeal prior to February 14, 2011.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Although some of the treatment records that were referenced in detail in the SSA decision are not currently part of the Veteran's VA claims file, the Board resolves any doubt in the Veteran's favor and finds that a 100 percent level of impairment was factually ascertainable on March 8, 2010.  Thus, the effective date must be established from March 8, 2010.  See 38 C.F.R. § 3.400.


ORDER

An effective date prior to March 8, 2010 for the grant of service connection for PTSD with depression is denied.

Entitlement to an effective date for the award of 100 percent disability rating for PTSD with depression from March 8, 2010, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


